Exhibit 99.1 Olympus Pacific Minerals Inc. Management’s Interim Discussion and Analysis (“MD&A”) As at November 7, 2007 The following Management Discussion and Analysis, which has been prepared as of November 7, 2007, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the three and nine-month periods ended September 30, 2007 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). This discussion covers the three and nine-month periods ended September 30, 2007 and the subsequent period to November 7, 2007.This MD&A should be read in conjunction with the annual audited consolidated financial statements and the notes for the three years ended December 31, 2006 and the related MD&A included in the Company’s annual report.Any references to the financial statement notes within this MD&A are incorporated by reference. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances. All dollar amounts are stated in Canadian dollars unless otherwise indicated. Company Background Olympus Pacific Minerals Inc. is an international company involved in mineral exploration, development and mining of properties in Southeast Asia with a focus in Vietnam. The Company’s most advanced gold properties are the 30 square km Bong Mieu Gold Property and the 70 square km Phuoc Son Gold Property both located in central Vietnam near the port of Da Nang and are approximately 80 km apart. The Company is currently finalizing agreements and conducting social and environmental studies at its Capcapo Property in the Philippines where the Company and a Philippine national corporation to be identified by the Company, can earn up to a 60% interest in the property. The Company is continuing broad regional geology programs to identify other potential exploration areas and has filed applications for exploration licenses in Vietnam. The Company, a first mover in Vietnam, is on track to becoming a leading gold producer and explorer in Southeast Asia and has commissioned the first foreign owned gold mine to be operated in Vietnam since the 1940s. The management team is strongly committed to Olympus’ vision of making major discoveries in the region and increasing shareholder value. The material business operations of the Company as presently carried out in large part through wholly or jointly owned private subsidiary companies is set out below. OLYMPUS PACIFIC MINERALS INC. -1 -23 Notes: (1) Following the grant of an investment license Phouc Son Gold Company Limited was formed with Mien Trung Industrial Company holding 15% and NVMC holding 85%. (2) BM Holdings, previously deregistered due to non-filing, was reinstated in November 2007 by the Thai government. (3) Presently non-operating. A. Results of our exploration, development, and production activities BONG MIEU GOLD MINING COMPANY LTD. (“BM”) Background The Company has a 100% interest in Bong Mieu Holdings Ltd., which holds an 80% ownership interest in Bong Mieu Gold Mining Company Limited (“Bogomin”), a joint venture enterprise incorporated in Vietnam, which has surface rights on the Bong Mieu Gold Property. The other 20% of Bogomin is owned by two Vietnamese organizations, MIDECO (10%) and MINCO (10%). The Bong Mieu Gold Property hosts a gold mine (the "Bong Mieu Central Gold Mine" VN220), for which the Company has proven and probable reserves. Another deposit (the "Bong Mieu Underground Deposit" VN230) is located within one kilometre of the operating Bong Mieu Central Gold Mine plant site. The Bong Mieu East area (VN240) includes two deposits (“HoRay and Thac Trang"). Exploration A review and validation of the updated Bong Mieu East (VN240) and Bong Mieu Central (VN220) resource estimates was completed to the required NI 43-101 standards and filed during the third quarter of 2007 by independent consultants – Terra Mining Consultants and Stevens and Associates. (“Technical Review”). The full text of the report is available on the Olympus and Sedar websites: (www.olympuspacific.com) (www.sedar.com). OLYMPUS PACIFIC MINERALS INC. - 2 -23 The Measured and Indicated Resources stated in this Technical Review increased to 3,108,700 tonnes at 2.44 g/t Au for 243,850 ounces and Inferred Resources to 3,170,000 tonnes at 4.01 g/t Au for 408,900 ounces. The measured and indicated resource totals include resource estimates of the Bong Mieu East (VN 240), Central (VN220) and historical estimates of BM underground (VN230) deposits. Additionally, the Bong Mieu East deposit contains tungsten and fluorine which, expressed as gold equivalents, as at the end of the quarter equate to an additional 101,850 ounces of Measured and Indicated resources and 90,400 ounces Inferred resources. Within the stated resource, Proven and Probable Reserves are calculated to be 628,900 tonnes at 2.63 g/t Au for 53,280 ounces.The depletion by mining, from the central section, from the recalculated resource from commencement of operations to December 31, 2006 was estimated to be 134,600 tonnes at 2.74 g/t Au for 11,860 ounces. Surface exploration (VN210) continued on the trend that hosts the BM underground (Nui Kem) deposit (VN 230) investigating a zone approximately 100 meters above the Nui Kem workings. A total of 961.8 meters was completed in 9 holes. The drilled holes showed two mineralized zones within mafic rocks but gold grades were inconsistent, ranging from 0.16 g/t Au to 6.06 g/t Au. Four holes, totaling 468 meters, were drilled into the adjacent Saro Hill prospect with a similar variation in results. A detailed geological review of this data will be made prior to further targeting in early 2008. Bong Mieu Underground Deposit (VN230) In September, development of the decline recommenced to create underground drilling sites for the exploration of three depth extensions of the old Nui Kem mine.The purpose of the underground drilling is to determine the extent and value of the resource. We expect this exploration work to be fully manned and equipped by the end of the 2007 year. Production
